                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DERRICK LEE SMITH,

                    Petitioner,

                                                 CASE NO. 04-CV-74577-DT
v.                                               HON. DENISE PAGE HOOD

DOUGLAS VASBINDER,

                    Respondent.
                                    /

        ORDER DENYING PETITIONER’S REQUEST TO REOPEN

      This matter is before the Court on Petitioner’s request to reopen this habeas

case due to what he believes is a new retroactively-applicable rule of law as set forth

in Michigan Court Rule 6.108 and based upon Griffith v. Kentucky, 479 U.S. 314

(1987). The Court dismissed Petitioner’s original habeas petition on exhaustion

grounds in 2004 and denied a certificate of appealability and several post-judgment

motions in 2005 and 2006. The United States Court of Appeals for the Sixth Circuit

denied a certificate of appealability in 2006.

      Having reviewed Petitioner’s motion, the Court finds no reason to reopen this

long-closed case. The case was dismissed without prejudice in 2004 and the Court did

not retain jurisdiction over the matter. Should Petitioner wish to proceed on new
habeas claims, must file a new habeas petition in a new case. Accordingly, the Court

DENIES Petitioner’s request. (ECF No. 32) This case remains closed. No further

pleadings should be filed in this matter. Additional pleadings may be stricken.

      IT IS SO ORDERED.



                                      s/Denise Page Hood
                                      DENISE PAGE HOOD
                                      UNITED STATES DISTRICT JUDGE
Dated: June 30, 2021




                                         2
